                                                    1   Richard A. Lapping (SBN: 107496)
                                                        Trodella & Lapping LLP
                                                    2   540 Pacific Avenue
                                                        San Francisco, CA 94133
                                                    3   Telephone:    (415) 399-1015
                                                        Facsimile:    (415) 651-9004
                                                    4    Rich@TrodellaLapping.com

                                                    5   Attorneys for Valero Refining Company-California

                                                    6

                                                    7
                                                                                   UNITED STATES BANKRUPTCY COURT
                                                    8
                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                    9
                                                                                           SAN FRANCISCO DIVISION
                                                   10

                                                   11   In re:                                               Case No.: 19-30088-DM
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   PG&E CORPORATION,                                    Chapter 11
                            540 Pacific Avenue




                                                   13            -and-                                       MOTION FOR RELIEF FROM STAY BY
                                                                                                             VALERO REFINING COMPANY-
                                                   14   PACIFIC GAS & ELECTRIC COMPANY,                      CALIFORNIA

                                                   15                                 Debtors.               Date: February 26, 2019
                                                                                                             Time: 9:30 a.m.
                                                   16   □ Affects PG&E Corporation                           Place: Courtroom 17
                                                        ■ Affects Pacific Gas and Electric Company                  450 Golden Gate Avenue, 16th Floor
                                                   17   □ Affects both Debtors                                      San Francisco, California
                                                                                                             Judge: Hon. Dennis Montali
                                                   18   * All papers shall be filed in the Lead Case,
                                                        No. 19-30088 (DM).
                                                   19
                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26
                                                   27

                                                   28
                                                                                                         1
                                                    Case: 19-30088       Doc# 315      Filed: 02/05/19   Entered: 02/05/19 20:13:27      Page 1 of
                                                                                                    14
                                                    1                                                        TABLE OF CONTENTS

                                                    2   I.     Introduction and Summary of the Facts .................................................................................... 4

                                                    3   II.    Argument .................................................................................................................................. 5

                                                    4          A.         Legal Standard .............................................................................................................. 5

                                                    5          B.         Application of the Curtis Factors .................................................................................. 6

                                                    6                     1.         Whether the relief will result in a partial or complete resolution of the
                                                                                     issues ................................................................................................................. 6
                                                    7
                                                                          2.         The lack of any connection with or interference with the bankruptcy
                                                    8                                case .................................................................................................................... 7

                                                    9                     3.         Whether the foreign proceeding involves the debtor as a fiduciary ................. 8
                                                   10                     4.         Whether a specialized tribunal has been established to hear the
                                                                                     particular cause of action and whether that tribunal has the expertise to
                                                   11                                hear such cases .................................................................................................. 8
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12                     5.         Whether the debtor’s insurance carrier has assumed full financial
                            540 Pacific Avenue




                                                                                     responsibility for defending the litigation ......................................................... 8
                                                   13
                                                                          6.         Whether the action essentially involves third parties, and the debtor
                                                   14                                functions only as a bailee or conduit for the goods or proceeds in
                                                                                     question ........................................................................................................... 10
                                                   15
                                                                          7.         Whether the litigation in another forum would prejudice the interests
                                                   16                                of other creditors, the creditor's committee and other interested parties ........ 11

                                                   17                     8.         Whether the judgment claim arising from the foreign action is subject
                                                                                     to equitable subordination ............................................................................... 11
                                                   18
                                                                          9.         Whether movant’s success in the foreign proceeding would result in a
                                                   19                                judicial lien avoidable by the debtor under Section 522(f) ............................. 11
                                                   20                     10.        The interests of judicial economy and the expeditious and economical
                                                                                     determination of litigation for the parties ....................................................... 11
                                                   21
                                                                          11.        Whether the foreign proceedings have progressed to the point where
                                                   22                                the parties are prepared for trial ...................................................................... 12

                                                   23                     12.        The impact of the stay and the balance of hurt ............................................... 13

                                                   24   III.   Conclusion .............................................................................................................................. 14

                                                   25

                                                   26
                                                   27

                                                   28
                                                                                                                                2
                                                    Case: 19-30088             Doc# 315          Filed: 02/05/19               Entered: 02/05/19 20:13:27                          Page 2 of
                                                                                                              14
                                                    1                                                        TABLE OF AUTHORITIES

                                                    2   Cases

                                                    3   Am. Safety Indem. Co. v. Vanderveer Estates Holding, LLC (In re Vanderveer Estates
                                                               Holding, LLC), 328 B.R. 18, 25 (Bankr. E.D.N.Y. 2005) ...................................................... 10
                                                    4
                                                        Christensen v. Tucson Estates, Inc. (In re Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th
                                                    5          Cir. 1990) ............................................................................................................................ 5, 11

                                                    6   Class Five Nev. Claimants v. Dow Corning Corp. (In re Dow Corning Corp.), 280 F.3d 648
                                                               (6th Cir. 2002)......................................................................................................................... 11
                                                    7
                                                        Groshong v. Sapp (In re MILA, Inc.), 423 B.R. 537, 543 (9th Cir. BAP 2010) ................................. 10
                                                    8
                                                        In re Curtis, 40 B.R. 795 (Bankr. D. Utah 1984) ................................................................................. 5
                                                    9
                                                        In re Howrey, 492 B.R. 19, 24 (Bankr. N.D. Cal. 2013); ..................................................................... 6
                                                   10
                                                        In re Kronemyer, 405 B.R. 915, 921 (9th Cir. BAP 2009) ................................................................... 6
                                                   11
                                                        In re Pac. Gas & Elec. Co., 279 B.R. 561 571 (Bankr. N.D. Cal. 2002) ............................................. 7
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12
                            540 Pacific Avenue




                                                        In re Roger, 539 B.R. 837, 844-45 (C.D. Cal. 2015 ............................................................................. 6
                                                   13
                                                        Kane v. Johns-Manville Corp., 843 F.2d 636 (2d Cir. 1988) ............................................................. 11
                                                   14
                                                        Phillips v. Noetic Specialty Ins. Co., 919 F. Supp. 2d 1089, 1099 (S.D. Cal. 2013) ............................ 9
                                                   15
                                                        Quintrall v. Nunes (In re Quintrall), 2007 Bankr. LEXIS 4831, *10-*11 (9th Cir. BAP July
                                                   16          5, 2007) ................................................................................................................................... 12

                                                   17   Santa Clara Cty. Fair Ass'n v. Sanders (In re Santa Clara Cty. Fair Ass'n), 180 B.R. 564,
                                                               566-67 (9th Cir. BAP 1995)................................................................................................ 7, 13
                                                   18
                                                        Truebro, Inc. v. Plumberex Specialties Products, Inc. (In re Plumberex Specialties Products,
                                                   19         Inc.), 311 B.R. 551, 559 (Bankr. C.D. Cal. 2004) .................................................................... 6
                                                   20   Statutes

                                                   21   11 U.S.C. § 362(d)(1) ........................................................................................................................... 4

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26
                                                   27

                                                   28
                                                                                                                                  3
                                                    Case: 19-30088               Doc# 315            Filed: 02/05/19             Entered: 02/05/19 20:13:27                       Page 3 of
                                                                                                                  14
                                                    1          TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                                    2          Creditor Valero Refining Company-California (“Valero”) hereby moves this Court for relief

                                                    3   from the automatic stay pursuant to 11 U.S.C. § 362(d)(1) (the “Motion”), to allow the completion of

                                                    4   pretrial proceedings, trial, post-trial motions and any appellate proceedings in or in connection with

                                                    5   VALERO REFINING COMPANY-CALIFORNIA, a Delaware corporation v. PACIFIC GAS &

                                                    6   ELECTRIC COMPANY, a California corporation, pending as Case No. 2:17-cv-01350-TLN-EFB in

                                                    7   United States District Court for the Eastern District of California before the Honorable Troy L.

                                                    8   Nunley, United States District Judge (the “District Court Action”).

                                                    9          Valero does not seek relief from the stay to pursue any enforcement of any judgment it may

                                                   10   obtain in the District Court Action.

                                                   11          This Motion is based on the accompanying Declaration and Request for Judicial Notice of
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   John Cox (“Cox Decl.”), the points and authorities set forth below, and on such other and further
                            540 Pacific Avenue




                                                   13   evidence and matters that the Court may consider at the hearing of the Motion.

                                                   14   I.     Introduction and Summary of the Facts

                                                   15          As alleged in First Amended Complaint, the District Court Action arises out of an incident on

                                                   16   May 5, 2017 in which PG&E breached its duties, contractual and otherwise, resulting in a complete

                                                   17   power outage to Valero’s Benicia refinery (“The Refinery”). (Cox Decl., Ex. 1.) The loss of power

                                                   18   caused an emergency shutdown of the Refinery, an extended period of flaring and significant

                                                   19   damage to the complex Refinery equipment. (Id.) The Refinery remained out of service for an

                                                   20   extended period of time depriving Valero of revenues and causing fuel supply disruptions in

                                                   21   Northern California. (Id.) Valero alleges and has developed evidence of damages in excess of

                                                   22   Seventy-Five Million Dollars ($75,000,000). (Id.) Additionally, Valero had filed a motion in the

                                                   23   District Court Action to amend its complaint to allege punitive damages, which had been briefed and

                                                   24   taken under consideration by the District Court at the time of PG&E commenced this case. (Cox

                                                   25   Decl., Ex. 2.)

                                                   26          The District Court Action was commenced on June 30, 2017. (Cox Decl., Ex. 2.) PG&E

                                                   27   filed its answer and demand for jury trial on October 23, 2017. (Id.) There are no counterclaims or

                                                   28   crossclaims against third parties. (Id.) On October 26, 2017, the District Court issued a pre-trial
                                                                                                           4
                                                    Case: 19-30088       Doc# 315      Filed: 02/05/19     Entered: 02/05/19 20:13:27       Page 4 of
                                                                                                    14
                                                    1   scheduling order, modified by stipulations on November 14, 2017 and June 18, 2018, that provided,

                                                    2   among other things, a close of fact discovery by August 24, 2018, designations of expert witnesses

                                                    3   by October 19, 2018, supplemental expert disclosures by November 16, 2018, and setting the

                                                    4   deadline for dispositive motions to be heard by February 7, 2019, and setting the jury trial for June 3,

                                                    5   2019. (Id.)

                                                    6           All fact discovery, including 19 depositions, has been completed, and all expert depositions

                                                    7   (seven in all) except one (the eighth) have been taken. (Cox Decl., ¶6.) On January 10, 2019,

                                                    8   PG&E filed a Motion for Partial Summary Judgment, on January 22, 2019, Valero filed its

                                                    9   opposition to PG&E’s motion. (Cox Decl., Ex. 2.) On January 31 2019, following notice of this
                                                   10   bankruptcy case, the District Court issued a minute order that the case be administratively closed but

                                                   11   that it may be reopened at the request of the parties. (Id.)
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12           The facts and legal issues in the District Court Action are complex and vigorously disputed.
                            540 Pacific Avenue




                                                   13   (Cox Decl., ¶7.)

                                                   14   II.     Argument

                                                   15           A. Legal Standard

                                                   16           A party may move for relief from automatic stay under 11 U.S.C. § 362, which provides that

                                                   17   a bankruptcy court shall grant relief from the stay upon a showing of cause. 11 U.S.C. § 362(d)(1).

                                                   18   Cause is determined on a case-by-case basis. Christensen v. Tucson Estates, Inc. (In re Tucson

                                                   19   Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990) (citation omitted). In determining whether cause
                                                   20   exists to permit an action to proceed in a nonbankruptcy forum, courts often analyze the twelve

                                                   21   factors set forth in In re Curtis, 40 B.R. 795 (Bankr. D. Utah 1984). These factors, known as the

                                                   22   Curtis factors, are:

                                                   23                 1.   Whether the relief will result in a partial or complete resolution of
                                                                           the issues;
                                                   24
                                                                      2.   The lack of any connection with or interference with the
                                                   25                      bankruptcy case;
                                                                      3.   Whether the foreign proceeding involves the debtor as a fiduciary;
                                                   26
                                                                      4.   Whether a specialized tribunal has been established to hear the
                                                   27                      particular cause of action and whether that tribunal has the expertise
                                                                           to hear such cases;
                                                   28
                                                                                                            5
                                                    Case: 19-30088         Doc# 315    Filed: 02/05/19      Entered: 02/05/19 20:13:27       Page 5 of
                                                                                                    14
                                                    1               5.      Whether the debtor’s insurance carrier has assumed full financial
                                                                            responsibility for defending the litigation;
                                                    2               6.      Whether the action essentially involves third parties, and the debtor
                                                                            functions only as a bailee or conduit for the goods or proceeds in
                                                    3                       question;
                                                    4               7.      Whether the litigation in another forum would prejudice the
                                                                            interests of other creditors, the creditor's committee and other
                                                    5                       interested parties;
                                                                    8.      Whether the judgment claim arising from the foreign action is
                                                    6                       subject to equitable subordination;
                                                    7               9.      Whether movant’s success in the foreign proceeding would result in
                                                                            a judicial lien avoidable by the debtor under Section 522(f);
                                                    8
                                                                    10.     The interests of judicial economy and the expeditious and
                                                                            economical determination of litigation for the parties;
                                                    9
                                                                    11.     Whether the foreign proceedings have progressed to the point
                                                   10                       where the parties are prepared for trial; and
                                                                    12.     The impact of the stay and the balance of hurt.
                                                   11
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   Curtis, 40 B.R. at 799–800 (internal citations omitted); see also In re Roger, 539 B.R. 837, 844-45
                            540 Pacific Avenue




                                                   13   (C.D. Cal. 2015); In re Howrey, 492 B.R. 19, 24 (Bankr. N.D. Cal. 2013); Truebro, Inc. v.

                                                   14   Plumberex Specialties Products, Inc. (In re Plumberex Specialties Products, Inc.), 311 B.R. 551,

                                                   15   559 (Bankr. C.D. Cal. 2004). The Ninth Circuit has recognized that “the Curtis factors are

                                                   16   appropriate, nonexclusive, factors to consider in deciding whether to grant relief from the automatic

                                                   17   stay to allow pending litigation to continue in another forum.” In re Kronemyer, 405 B.R. 915, 921

                                                   18   (9th Cir. BAP 2009). While the Curtis factors are widely used to determine the existence of cause,

                                                   19   not all of the factors are relevant in every case, nor is a court required to give each factor equal

                                                   20   weight. Plumberex, 311 B.R. at 560. “The most important factor in determining whether to grant

                                                   21   relief from the automatic stay to permit litigation against the debtor in another forum is the effect of

                                                   22   such litigation on the administration of the estate.” Roger, 539 B.R. at 846, citing Curtis, 40 B.R. at

                                                   23   806.

                                                   24          B. Application of the Curtis Factors

                                                   25                    1. Whether the relief will result in a partial or complete resolution of the issues

                                                   26          In the context of this bankruptcy case, Valero has a potential claim that is contingent,

                                                   27   unliquidated and disputed by PG&E. If Valero filed a proof of claim in this case based on its claims

                                                   28   and damages in the District Court Action, at some point in the future, PG&E would no doubt object
                                                                                                            6
                                                    Case: 19-30088        Doc# 315      Filed: 02/05/19     Entered: 02/05/19 20:13:27         Page 6 of
                                                                                                     14
                                                    1   to such a claim, requiring resolution of all the fact and legal issues presently before the District

                                                    2   Court. Further, PG&E must address any Valero claim in its reorganization plan, and if an objection

                                                    3   is made and not resolved, the issue of voting by Valero would need to be addressed. Relief from

                                                    4   stay as requested by Valero completely resolves these issues.

                                                    5          This factor favors relief from stay.

                                                    6                  2. The lack of any connection with or interference with the bankruptcy case

                                                    7          As noted above, interference with the bankruptcy case is the most important factor. Roger,

                                                    8   539 B.R. at 846. Here, resolution of the District Court Action will not interfere with the bankruptcy

                                                    9   case. The District Court Action did not cause this bankruptcy and will not be a significant matter in
                                                   10   the bankruptcy case. See In re Pac. Gas & Elec. Co., 279 B.R. 561 571 (Bankr. N.D. Cal. 2002).

                                                   11   (analyzing abstention factors). PG&E has a separate litigation firm, Steptoe & Johnson LLP, at hand
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   and fully prepared to try the case. Its expert witnesses are fully briefed and ready to testify. This
                            540 Pacific Avenue




                                                   13   litigation will not be a distraction to PG&E’s reorganization professionals, who have not been and

                                                   14   will not need to be involved.

                                                   15          PG&E will need to commit resources to resolve this dispute at some point. Doing so now,

                                                   16   while everything is fresh in the minds of all counsel and witnesses, will undoubtedly cost less than

                                                   17   indefinite delay followed by duplicative efforts to reconstruct evidence and preparation down the

                                                   18   road. Other than the relatively modest expense of concluding the litigation, there is no interference

                                                   19   with the chapter 11 case. And, the litigation expense itself is “irrelevant to this Curtis factor” and
                                                   20   has been repeatedly held to be legally impermissible as a basis for denying stay relief. Roger, 40

                                                   21   B.R. at 847, 848, citing and quoting Santa Clara Cty. Fair Ass'n v. Sanders (In re Santa Clara Cty.

                                                   22   Fair Ass'n), 180 B.R. 564, 566-67 (9th Cir. BAP 1995) (“Ordinarily, litigation costs to a bankruptcy

                                                   23   estate do not compel a court to deny stay relief”). In Roger, the district court reversed a bankruptcy

                                                   24   court decision denying relief from stay on, among other grounds, “the lack of any evidence

                                                   25   regarding the costs of litigating the State Court Action versus the Roger Bankruptcy . . .” 40 B.R. at

                                                   26   851.
                                                   27          Equally impermissible as a factor is any consideration of whether PG&E might hope in vain

                                                   28   to obtain a more favorable outcome in bankruptcy court. As observed by the district court in Roger,
                                                                                                            7
                                                    Case: 19-30088       Doc# 315       Filed: 02/05/19     Entered: 02/05/19 20:13:27         Page 7 of
                                                                                                     14
                                                    1                  To the extent the Bankruptcy Court's decision rested on such an

                                                    2                  assumption, the Bankruptcy Court committed legal error. See Tucson

                                                    3                  Estates, 912 F.2d at 1167 (“An underlying assumption made by the

                                                    4                  bankruptcy court was that its decision on this issue and the

                                                    5                  misappropriation damages claim might be different from the state

                                                    6                  court's. Yet state law governs both issues, so both courts should reach

                                                    7                  the same result.”).

                                                    8   Roger, 40 B.R. at 848, n. 5.

                                                    9          This factor supports granting relief from the stay.
                                                   10                  3. Whether the foreign proceeding involves the debtor as a fiduciary

                                                   11          This factor is not applicable.
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12                  4. Whether a specialized tribunal has been established to hear the particular
                            540 Pacific Avenue




                                                   13                      cause of action and whether that tribunal has the expertise to hear such cases

                                                   14          Although the District Court is not a specialized tribunal in a strict sense, that court has direct

                                                   15   and detailed knowledge of the issues after having presided over the litigation for eighteen months.

                                                   16   This factor leans toward granting relief from the stay.

                                                   17                  5. Whether the debtor’s insurance carrier has assumed full financial

                                                   18                      responsibility for defending the litigation

                                                   19          Based on its review of PG&E’s insurance policies obtained in discovery, Valero understands
                                                   20   that PG&E has liability insurance coverage for some or all of the claims asserted in the District

                                                   21   Court Action, up to a per-occurrence limit well over                , and subject to an aggregate

                                                   22                                           (“SIR”). The policies provide for coverage of all sums that

                                                   23   PG&E becomes                                                                             They also

                                                   24   provide that the defense costs reduce or exhaust limits, including an underlying aggregate limit such

                                                   25   as the SIR. Thus, they are “wasting” policies.

                                                   26          The applicable insurers are
                                                   27                                                           (Cox Decl., Exhibits 3 and 4.) The applicable

                                                   28   insurance policies (the “Policies”) are claims-made policies with a coverage period, as applicable to
                                                                                                            8
                                                    Case: 19-30088       Doc# 315      Filed: 02/05/19     Entered: 02/05/19 20:13:27         Page 8 of
                                                                                                    14
                                                    1   the Valero refinery incident, from                                         . As such, the Policies are

                                                    2   not, to Valero’s knowledge, subject to claims from the Northern California wildfires that occurred in

                                                    3   October 2017. Valero has no knowledge as to what other claims against PG&E may be covered by

                                                    4   the Policies. Nor does Valero have knowledge of the extent to which the SIR underlying the Policies

                                                    5   has been satisfied by payment of defense costs or indemnity by PG&E.

                                                    6          Regardless of whether PG&E has not or never does satisfy payment of the SIR amount, the

                                                    7   Policies will provide coverage for Valero’s claims to the extent the damages exceed the SIR amount.

                                                    8   The         Policy contains an                                              condition (to which

                                                    9   also follows form), which provides in its entirety as follows:
                                                   10

                                                   11
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12
                            540 Pacific Avenue




                                                   13

                                                   14

                                                   15

                                                   16

                                                   17

                                                   18

                                                   19
                                                   20

                                                   21

                                                   22   (Cox. Decl., Exhibit 3, p. 14, Condition M.) In addition, the        Policy contains a Bankruptcy or

                                                   23   Insolvency condition (to which       also follows form) which provides:

                                                   24                                                                                            (Cox. Decl.,

                                                   25   Exhibit 3, p. 13, Condition G.)

                                                   26          Courts have repeatedly held that under California law, as well as in the application of similar
                                                   27   insurance provisions, that “payment of the SIR is not a condition precedent to coverage under the

                                                   28   terms of Defendant’s policy.” Phillips v. Noetic Specialty Ins. Co., 919 F. Supp. 2d 1089, 1099
                                                                                                           9
                                                    Case: 19-30088       Doc# 315      Filed: 02/05/19     Entered: 02/05/19 20:13:27       Page 9 of
                                                                                                    14
                                                    1   (S.D. Cal. 2013). The policy in Phillips had a provision, similar to the above term, that provided that

                                                    2   the insolvency of the insured would not relieve the insurer of its obligations under the policy. Id. at

                                                    3   1098. Adopting a contrary interpretation would “conflict with public policy as reflected by

                                                    4   California’s direct action statute.” Id. at 1099. Further, the court noted:

                                                    5                  Other courts have recognized that even without a direction [sic] action

                                                    6                  statute, a SIR requirement may be void as a matter of public policy if

                                                    7                  non-compliance by the insured voided coverage of existing claims.

                                                    8                  Gulf Underwriters Ins. Co. v. Burris, 674 F.3d 999, 1005 (8th Cir.

                                                    9                  2012), reh'g denied (May 3, 2012). See also Rosciti v. Ins. Co. of
                                                   10                  Pennsylvania, 659 F.3d 92, 99 (1st Cir. 2011).

                                                   11   Id. at n. 5. See also Am. Safety Indem. Co. v. Vanderveer Estates Holding, LLC (In re
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   Vanderveer Estates Holding, LLC), 328 B.R. 18, 25 (Bankr. E.D.N.Y. 2005) (applying
                            540 Pacific Avenue




                                                   13   similar Illinois law to the same effect).

                                                   14          In addition, to the extent that the Policies cover Valero’s damages, once determined in the

                                                   15   District Court Action, then the insurance proceeds should be paid to Valero independent of any

                                                   16   bankruptcy distributions, barring other considerations. Although it remains unsettled whether

                                                   17   liability insurance proceeds are property of the estate, Groshong v. Sapp (In re MILA, Inc.), 423 B.R.

                                                   18   537, 543 (9th Cir. BAP 2010), their potential availability (in that case, for defense of directors and

                                                   19   officers) at a minimum points towards granting relief from stay. Id. at 545.
                                                   20          To be sure, determination of whether available insurance proceeds from the Policies are

                                                   21   sufficient to cover and pay all eligible claims must be made by the bankruptcy court. But in the

                                                   22   meantime, if PG&E should exhaust its SIR by payment of defense costs in this or other litigations, it

                                                   23   will then have insurance coverage for its defense costs in the District Court Action.

                                                   24          This factor favors relief from stay.

                                                   25                  6. Whether the action essentially involves third parties, and the debtor

                                                   26                      functions only as a bailee or conduit for the goods or proceeds in question
                                                   27          This factor is not applicable.

                                                   28
                                                                                                           10
                                                    Case: 19-30088       Doc# 315      Filed: 02/05/19 Entered: 02/05/19 20:13:27            Page 10 of
                                                                                                    14
                                                    1                  7. Whether the litigation in another forum would prejudice the interests of

                                                    2                      other creditors, the creditor's committee and other interested parties

                                                    3          The District Court Action is a two-party dispute between Valero and PG&E. Resolution of

                                                    4   the dispute will result in the liquidation of Valero’s claim; and will remove the contingent and

                                                    5   disputed designations, if any, of the claim. As noted above, the potential for insurance coverage of

                                                    6   all or part of the liability on the claim further removes this dispute outside the spheres of interest of

                                                    7   other parties. Only in the unlikely event that multiple claims exceeding the coverage limits are made

                                                    8   against PG&E’s insurance coverage for the year applicable to the Valero incident will any other

                                                    9   party potentially be affected by Valero’s claim. But that would be true no matter what forum
                                                   10   determines liability and damages and is no reason not to have the claim liquidated. Bankruptcy

                                                   11   courts have capably addressed insurance shortfalls in numerous cases. See, e.g., Class Five Nev.
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   Claimants v. Dow Corning Corp. (In re Dow Corning Corp.), 280 F.3d 648 (6th Cir. 2002); Kane v.
                            540 Pacific Avenue




                                                   13   Johns-Manville Corp., 843 F.2d 636 (2d Cir. 1988).

                                                   14          This factor favors relief from stay.

                                                   15                  8. Whether the judgment claim arising from the foreign action is subject to

                                                   16                      equitable subordination

                                                   17          This factor is not applicable.

                                                   18                  9. Whether movant’s success in the foreign proceeding would result in a

                                                   19                      judicial lien avoidable by the debtor under Section 522(f)
                                                   20          This factor is not applicable.

                                                   21                  10. The interests of judicial economy and the expeditious and economical

                                                   22                      determination of litigation for the parties

                                                   23          Curtis Factors 10, 11 and 12 invoke reasoning similar to that applied in bankruptcy cases in

                                                   24   connection with abstention. “Where a bankruptcy court may abstain from deciding issues in favor of

                                                   25   an imminent state court trial involving the same issues, cause may exist for lifting the stay as to the

                                                   26   state court trial.” In re Tucson Estates, Inc., 912 F.2d at 1166.
                                                   27          Judicial economy would be well served by granting relief from stay. The District Court

                                                   28   Action involves issues of state law, not bankruptcy issues. The case is complex and difficult due to
                                                                                                            11
                                                    Case: 19-30088       Doc# 315      Filed: 02/05/19 Entered: 02/05/19 20:13:27              Page 11 of
                                                                                                    14
                                                    1   the highly technical electrical engineering and refinery operations evidence and testimony expected

                                                    2   regarding the responsibility for the outage that occurred on May 5, 2017. (Cox Decl., ¶ 7.) But most

                                                    3   important, the burden on the bankruptcy docket to take on this dispute would be too great at a time

                                                    4   when the court is addressing myriad bankruptcy issues resulting from the largest utility in the United

                                                    5   States commencing a chapter 11 case.

                                                    6                  [T]he legislative history of section 362(a) indicates that judicial

                                                    7                  economy provides sufficient cause to lift the stay to permit the

                                                    8                  prosecution of actions pending elsewhere against a debtor:

                                                    9                         [I]t will often be more appropriate to permit proceedings
                                                   10                         to continue in their place of origin, when no great

                                                   11                         prejudice to the bankruptcy estate would result, in order
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12                         to leave the parties to their chosen forum and to relieve
                            540 Pacific Avenue




                                                   13                         the bankruptcy court from many duties that may be

                                                   14                         handled elsewhere.

                                                   15                  Santa Clara County Fair, 180 B.R. at 566, citing H.R. Rep. No. 95-

                                                   16                  595, at 341 (1977); S. Rep. No. 95-989, at 50 (1978), reprinted in 1978

                                                   17                  U.S.C.C.A.N. 5787, 5836 (emphasis added).

                                                   18   Quintrall v. Nunes (In re Quintrall), 2007 Bankr. LEXIS 4831, *10-*11 (9th Cir. BAP July 5, 2007).

                                                   19          Here, there is no prejudice to the bankruptcy estate, only advantage. This factor favors relief
                                                   20   from stay.

                                                   21                  11. Whether the foreign proceedings have progressed to the point where the

                                                   22                     parties are prepared for trial

                                                   23          This is exactly the situation in the District Court Action on the date the petition was filed.

                                                   24   Fact discovery had closed; expert discovery had closed except for a single remaining deposition.

                                                   25   Dispositive motions have been filed and briefed, except for a reply memorandum on PG&E’s motion

                                                   26   for partial summary judgment. The final pretrial conference was scheduled for April 4, 2019. Trial
                                                   27   was set for June 3, 2019.

                                                   28          This factor favors relief from stay.
                                                                                                           12
                                                    Case: 19-30088      Doc# 315      Filed: 02/05/19 Entered: 02/05/19 20:13:27             Page 12 of
                                                                                                   14
                                                    1                  12. The impact of the stay and the balance of hurt

                                                    2           Valero will be prejudiced by delay in presenting this complex case if relief from stay is not

                                                    3   granted. As the Bankruptcy Appellate Panel observed:

                                                    4                  Additionally, the court reasoned that [plaintiff] could be prejudiced by

                                                    5                  delay in the manner that all plaintiffs are prejudiced by failing

                                                    6                  memories and the like, and that the [debtor] would not be greatly

                                                    7                  prejudiced by granting [plaintiff] relief since it would have to defend

                                                    8                  itself in either forum.

                                                    9   In re Santa Clara Cty. Fair Ass'n, 180 B.R. at 566. Likewise, the costs associated with a pencils
                                                   10   down freeze and a later revival at some indefinite point in the future will undoubtedly result in

                                                   11   duplication of efforts and increase Valero’s overall litigation costs. On the contrary, proceeding to
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   trial now will not increase the litigation costs to PG&E. As the Bankruptcy Appellate Panel further
                            540 Pacific Avenue




                                                   13   observed:

                                                   14                  The [debtor] does not argue that resolution of [plaintiff’s] claim in the

                                                   15                  bankruptcy court would be less taxing on the estate than defense in the

                                                   16                  district court forum, but rather that it will be costly to the estate in

                                                   17                  either forum. On this basis, the Association's argument amounts to a

                                                   18                  request for delay, which may have some merit, but falls far short of

                                                   19                  balancing the considerations used by the court in properly exercising
                                                   20                  its discretion.

                                                   21   Id. at 567. The impact of the stay, without relief, prejudices Valero. The balance of the hurt clearly

                                                   22   favors Valero’s motion to lift the stay.

                                                   23   /////

                                                   24   /////

                                                   25   /////

                                                   26   /////
                                                   27   /////

                                                   28   /////
                                                                                                           13
                                                    Case: 19-30088       Doc# 315        Filed: 02/05/19 Entered: 02/05/19 20:13:27         Page 13 of
                                                                                                      14
                                                    1   III.   Conclusion

                                                    2          There is nothing to be gained, and much to be lost, by delaying determination of the issues in

                                                    3   this litigation before the District Court. The relevant Curtis factors all point to relief from stay.

                                                    4   Based on all of the foregoing, the Court should grant the Motion.

                                                    5

                                                    6   Dated: February 5, 2019                        TRODELLA & LAPPING LLP

                                                    7
                                                                                                       By:         /s/ Richard A. Lapping
                                                    8                                                             Richard A. Lapping
                                                                                                                  Attorneys for Valero Refining Company-
                                                    9                                                             California
                                                   10

                                                   11
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12
                            540 Pacific Avenue




                                                   13

                                                   14

                                                   15

                                                   16

                                                   17

                                                   18

                                                   19
                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26
                                                   27

                                                   28
                                                                                                             14
                                                    Case: 19-30088       Doc# 315      Filed: 02/05/19 Entered: 02/05/19 20:13:27              Page 14 of
                                                                                                    14
